Name: 2002/68/EC: Commission Decision of 30 January 2002 amending Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries and in particular as regards to Argentina (Text with EEA relevance) (notified under document number C(2002) 384)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  tariff policy;  animal product;  America;  trade;  agricultural policy
 Date Published: 2002-01-31

 Avis juridique important|32002D00682002/68/EC: Commission Decision of 30 January 2002 amending Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries and in particular as regards to Argentina (Text with EEA relevance) (notified under document number C(2002) 384) Official Journal L 030 , 31/01/2002 P. 0047 - 0049Commission Decisionof 30 January 2002amending Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries and in particular as regards to Argentina(notified under document number C(2002) 384)(Text with EEA relevance)(2002/68/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC, of 12 December 1972, on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(1), as last amended by Regulation (EC) No 1452/2001(2), and in particular Article 15 and Article 16(1) thereof,Whereas:(1) The animal health conditions and veterinary certification for imports into the Community of fresh meat from Argentina, Brazil, Chile, Colombia, Paraguay and Uruguay are laid down by Commission Decision 93/402/EEC of 10 June 1993 concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries(3), as last amended by Decision 2002/45/EC(4).(2) Since the adoption of Commission Decision 2002/45/EC an outbreak of foot and mouth disease has occurred in the region of CÃ ³rdoba in Argentina and the veterinary authorities have suspended this province for importation of de-boned bovine meat into the Community.(3) In order to be consistent Community legislation must be amended in order to delete the province of CÃ ³rdoba from the list of provinces listed in the Annexes of Decision 93/402/EEC.(4) Decision 93/402/EEC should therefore be amended accordingly.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Annexes I and II to Decision 93/402/EEC are replaced by the corresponding Annexes to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 30 January 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 198, 21.7.2001, p. 11.(3) OJ L 179, 22.7.1993, p. 11.(4) OJ L 20, 23.1.2002, p. 7.ANNEX"ANNEX IDescription of territories of South America established for animal health certification purposes>TABLE>" "ANNEX IIAnimal health guarantees requested on certification ((The letters (A, B, C, D, E, F, G and H) appearing on the table are referring to the models of animal health guarantees as described in Annex III part 2 of this Decision, to be applied for each product and origin in accordance with Article 2 of this Decision; a dash (-) indicates that imports are not authorised.HC: Human consumption.MP: Destined for heat-treated meat products industry:1= hearts.2= livers.3= masseter muscles.4= tongues.PF: Destined for the pet food industry.))>TABLE>"